EXHIBIT 10.1 ADEX MEDIA, INC. ADEX MEDIA, INC. EMPLOYEE STOCK OPTION PLAN STOCK OPTION AGREEMENT Unless otherwise defined herein, the terms defined in the First Amended and Restated Adex Media, Inc. Employee Stock Option Plan (the “Plan”) shall have the same defined meanings in this Stock Option Agreement (the “Option Agreement”). 1. Notice of Option Grant.The undersigned (the “Optionee”) has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Option Agreement, as follows: Name of Optionee: Address of Optionee: Date of Grant: Exercise Price Per Share: $ Total Number of Shares Granted: (the “Shares”) Total Exercise Price: $ Type of Option: Incentive Stock Option Nonstatutory Stock Option Term/Expiration Date: Vesting Schedule:This Option shall be exercisable, in whole or in part, according to the following vesting schedule: Termination Period:Except as otherwise provided herein, Optionee may not exercise this Option unless the Optionee, at the time he or she wishes to exercise the Option, is and has at all times since the Date of Grant been, an employee, officer, director, consultant, or advisor to the Company (an “Eligible Participant”).If Optionee ceases to be an Eligible Participant for any reason other than Optionee’s death or Disability, this Option shall be exercisable for three months after Optionee ceases to provide services to the Company. Upon Optionee’s death or Disability, this Option may be exercised for six months after Optionee ceases to provide services to the Company. In no event may
